—Appeal by the de*433fendant from a judgment of the Supreme Court, Kings County (Miller, J.), rendered January 14, 1994, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are without merit. O’Brien, J. P., Copertino, Pizzuto and Hart, JJ., concur.